[Cite as State v. Fields, 2014-Ohio-2900.]



                                      IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                             WARREN COUNTY




STATE OF OHIO,                                     :

        Plaintiff-Appellee,                        :     CASE NO. CA2013-11-105

                                                   :            OPINION
    - vs -                                                       6/30/2014
                                                   :

SAMUEL FIELDS,                                     :

        Defendant-Appellant.                       :



      CRIMINAL APPEAL FROM WARREN COUNTY COURT OF COMMON PLEAS
                           Case No. 13 CR 29187



David P. Fornshell, Warren County Prosecuting Attorney, Michael Greer, 500 Justice Drive,
Lebanon, Ohio 45036, for plaintiff-appellee

Timothy J. McKenna, 125 East Court Street, Suite 950, Cincinnati, Ohio 45202, for
defendant-appellant



        PIPER, J.

        {¶ 1} Defendant-appellant, Samuel Fields, appeals his convictions and sentence in

the Warren County Court of Common Pleas for assault of a corrections officer and

obstructing official business.

        {¶ 2} Fields is an inmate at the Lebanon Correctional Institution (the prison). In

January 2013, Fields was located in the prison's cafeteria talking with two fellow inmates.
                                                                        Warren CA2013-11-105

Corrections Officer Deon Isome approached Fields and told the three men to leave the

cafeteria. Fields turned to Isome and said "fuck you." Fields then stood up and took an

aggressive stance toward Isome, and made his hands into fists. Based on Fields' stance and

making his hands into fists, Isome sprayed his can of mace in the direction of Fields. Fields

responded by punching Isome in the face, and the two engaged in a fistfight. Other

corrections officers were called to the scene and subdued Fields. Isome suffered a bloody

nose and two broken fingers as a result of the attack.

       {¶ 3} Fields was charged with assault, obstructing official business, and felonious

assault. Fields pled not guilty to the charges, and the matter proceeded to a two-day jury

trial. Immediately before the trial started, the state nolled the felonious assault count, and the

trial court held a hearing regarding courtroom safety. After hearing evidence that Fields had

a violent history of attacking corrections officers and guards, the trial court ordered that Fields

stay in belly chains and shackles during the trial.

       {¶ 4} The trial then commenced, and the jury heard testimony from Isome, Nicholas

Echcaroff, another corrections officer at the prison, as well as James McNally, a nurse at the

prison. Fields was the only defense witness. The jury found Fields guilty of both charges,

and the trial court sentenced Fields to one-year prison terms on each count to be served

consecutively for an aggregate sentence of two years. Fields now appeals his convictions

and sentence, raising the following assignments of error. For ease of discussion, we will

address Fields' first two assignments together.

       {¶ 5} Assignment of Error No. 1:

       {¶ 6} THE TRIAL COURT ERRED TO THE PREJUDICE OF THE DEFENDANT-

APPELLANT BY NOT GRANTING THE RULE 29 MOTION AS THERE WAS INSUFFICIENT

EVIDENCE TO CONVICT.

       {¶ 7} Assignment of Error No. 2:
                                                -2-
                                                                          Warren CA2013-11-105

       {¶ 8} THE TRIAL COURT ERRED TO THE PREJUDICE OF THE DEFENDANT-

APPELLANT BECAUSE THE VERDICT WAS AGAINST THE MANIFEST WEIGHT OF THE

EVIDENCE.

       {¶ 9} Fields argues in his first two assignments of error that his convictions were

against the manifest weight of the evidence and were not supported by sufficient evidence.

       {¶ 10} When reviewing the sufficiency of the evidence underlying a criminal conviction,

an appellate court examines the evidence in order to determine whether such evidence, if

believed, would support a conviction. State v. Wilson, 12th Dist. Warren No. CA2006-01-

007, 2007-Ohio-2298. "The relevant inquiry is whether, after viewing the evidence in a light

most favorable to the prosecution, any rational trier of fact could have found the essential

elements of the crime proven beyond a reasonable doubt." State v. Jenks, 61 Ohio St.3d

259 (1991), paragraph two of the syllabus, superseded on other grounds.

       {¶ 11} A manifest weight challenge examines the inclination of the greater amount of

credible evidence, offered at a trial, to support one side of the issue rather than the other.

Wilson, 2007-Ohio-2298.

               In determining whether a conviction is against the manifest
               weight of the evidence, the court, reviewing the entire record,
               weighs the evidence and all reasonable inferences, considers
               the credibility of the witnesses and determines whether in
               resolving conflicts in the evidence, the trier of fact clearly lost its
               way and created such a manifest miscarriage of justice that the
               conviction must be reversed and a new trial ordered.

State v. Cummings, 12th Dist. Butler No. CA2006-09-224, 2007-Ohio-4970, ¶ 12.

       {¶ 12} While appellate review includes the responsibility to consider the credibility of

witnesses and the weight given to the evidence, "these issues are primarily matters for the

trier of fact to decide since the trier of fact is in the best position to judge the credibility of the

witnesses and the weight to be given the evidence." State v. Walker, 12th Dist. Butler No.

CA2006-04-085, 2007-Ohio-911, ¶ 26.              Therefore, an appellate court will overturn a
                                                 -3-
                                                                        Warren CA2013-11-105

conviction due to the manifest weight of the evidence only in extraordinary circumstances to

correct a manifest miscarriage of justice, and only when the evidence presented at trial

weighs heavily in favor of acquittal. State v. Thompkins, 78 Ohio St.3d 380, 386 (1997).

       {¶ 13} Fields was convicted of assault in violation of R.C. 2903.13(A) which states, "no

person shall knowingly cause or attempt to cause physical harm to another or to another's

unborn." Fields was also convicted of obstructing official business in violation of R.C.

2921.31(A), which provides, "no person, without privilege to do so and with purpose to

prevent, obstruct, or delay the performance by a public official of any authorized act within

the public official's official capacity, shall do any act that hampers or impedes a public official

in the performance of the public official's lawful duties."

       {¶ 14} During trial, Fields argued that he acted in self-defense when he assaulted

Isome. In order to prove self-defense, Fields had to establish: (1) that he was not at fault in

creating the situation giving rise to the affray, (2) that he had a bona fide belief that he was in

imminent danger of bodily harm and that his only means of escape from such danger was in

the use of such force, and (3) that he did not violate any duty to retreat or avoid the danger.

State v. McKinney, 12th Dist. Butler No. CA2011-08-162, 2012-Ohio-4521.

       {¶ 15} After reviewing the record and viewing the evidence in a light favorable to the

prosecution, we find that Fields' convictions were supported by sufficient evidence, that

Fields' convictions were not against the manifest weight of the evidence, and that Fields

failed to prove that he acted in self-defense.

       {¶ 16} Isome testified that he was employed at the prison as a corrections officer and

that on the day of the incident, he was assigned to patrol the cafeteria. Isome was

responsible for insuring that the inmates moved efficiently through the eating process so as

to permit all inmates an opportunity to eat in a peaceful environment.

       {¶ 17} Isome testified that he observed Fields talking to two other inmates, rather than
                                                -4-
                                                                    Warren CA2013-11-105

eating. Isome made eye contact with the group, and intimated that their time in the cafeteria

was over and that they were required to leave. Isome walked around the cafeteria a bit, and

returned to the table where Fields was sitting with the other inmates. Isome again indicated

that it was time for the three to leave the cafeteria, but the three men remained at the table

and refused to leave. Isome made a verbal command for the men to "get up and go." When

the men remained at the table, Isome walked toward the table and ordered again that the

men leave the cafeteria. Isome testified that after he had told the men three times to leave,

Fields looked at him and said "fuck you."

       {¶ 18} Isome testified that after Fields made his insolent remark, Fields stood up,

squeezed his fists, and looked at him. Isome interpreted Fields' movement as an "aggressive

stance," and that Fields was readying himself for a physical confrontation. Isome testified

that based on Fields' aggressive stance and failure to obey orders, he reached for his mace

canister and tried to deploy it. The other two inmates who had been speaking with Fields

moved away from the table where they were sitting, while Fields attacked Isome.

       {¶ 19} As soon as Isome tried to spray the mace toward Fields, Fields punched Isome

in the face with a closed fist. Isome began to fight back, and the two men engaged in a

fistfight and struggle. When other corrections officers arrived in the cafeteria, they too

ordered Fields to stop resisting but he refused to do so. Eventually, multiple corrections

officers were able to pull Fields off of Isome and subdue him. The state showed a video of

the incident, which supported Isome's testimony. Isome testified that his face and nose was

bloodied and two fingers on his hand were broken as a result of Fields' attack. Isome also

had to have surgery on his hands, and pins were placed in the bones to facilitate healing.

       {¶ 20} Corrections Officer Nick Echcaroff then testified, and stated that he was

working at the prison on the day of the incident. Part of his job responsibilities included

giving inmates orders in order to supervise them. Echcaroff testified that he was patrolling
                                             -5-
                                                                      Warren CA2013-11-105

the hallways when he received a call that another correction officer had been attacked in the

cafeteria. Echcaroff ran to the cafeteria and saw Fields hitting Isome, and Isome falling to

the ground. Echcaroff testified that he was trying to subdue Fields, but that Fields resisted.

Echcaroff stated that it took approximately seven other corrections officers to finally subdue

Fields. Echcaroff sustained a small injury to his hand as a result of his attempt to subdue

Fields.

          {¶ 21} James McNally, a registered nurse employed at the prison, testified that he was

working in the infirmary on the day of the incident. He testified that he saw Echcaroff in the

infirmary after the incident and that Echcaroff had a small cut to his right index finger and had

chemical spray on his face. McNally also examined Isome and indicated that Isome suffered

blunt force trauma to his face, a bloody nose, had chemical spray on his body, and suffered a

hand injury. McNally also testified that he tried to examine Fields, but that Fields was too

combative, and "verbally abusive to every one [sic] in the room." Fields yelled at the people

in the room, asking "is that all you got?" and using expletives. Although Fields did not permit

an examination, McNally performed a visual inspection and did not see any cuts, scratches,

blood, or injuries on Fields' body.

          {¶ 22} After hearing from Isome, Echcaroff, and McNally, the state rested. Fields

testified in his own defense and asserted that he acted in self-defense on the day in

question. Fields testified that after Isome ordered him to leave, and approached the table

where he and the other inmates were sitting, he stood up to show Isome his identification

badge as proof that he had only recently arrived in the cafeteria and should be given more

time to eat. Fields testified that as he was trying to explain his entitlement to stay in the

cafeteria, Isome sprayed him with mace. Fields next testified that he punched Isome in order

to protect himself.

          {¶ 23} Despite Fields' assertion that he was acting in self-defense, he never
                                                -6-
                                                                        Warren CA2013-11-105

established that he was not at fault in creating the situation giving rise to the affray or that he

had a bona fide belief that he was in imminent danger of bodily harm and that his only means

of protecting himself was to attack Isome. Specifically, Fields admitted on cross-examination

that he had thrown the first punch and that he waited until after Isome had already deployed

the mace, to attack him. Fields testified that he "overpowered" Isome and "hit him" so that he

felt Isome's body "go limp." Fields also testified that he assumed that he had "knocked out"

Isome. Fields, however, never testified that he had any previous interactions with Isome

where Isome caused him physical harm or did anything to make Fields believe that he had to

attack Isome in order to protect himself.

        {¶ 24} Despite Fields' testimony that he acted in self-defense, the jury chose to believe

the state's witnesses regarding the way the incident occurred, and that Fields was not

justified in attacking Isome and later disobeying the orders of the other corrections officers.

By virtue of its verdict, the jury did not find Fields' testimony or defense credible, and we will

not disturb that finding on appeal, as the jury was in the best position to determine matters of

credibility.

        {¶ 25} Having found that Fields' convictions were supported by sufficient evidence and

were not against the manifest weight of the evidence, his first and second assignments of

error are overruled.

        {¶ 26} Assignment of Error No. 3:

        {¶ 27} THE TRIAL COURT ERRED WHEN IT ORDERED THE DEFENDANT TO BE

TRIED IN FRONT OF THE JURY IN BELLY CHAINS AND SHACKLES.

        {¶ 28} Fields argues in his third assignment of error that the trial court erred in ordering

him to be shackled during the trial.

        {¶ 29} Traditionally, a defendant remains unrestrained during his trial because the

presence of restraints has a negative impact on the presumption of innocence. State v.
                                                -7-
                                                                      Warren CA2013-11-105

Franklin, 97 Ohio St.3d 1, 2002-Ohio-5304. However, a defendant may be shackled when

there is danger of violence or escape. State v. Blacker, 12th Dist. Warren No. CA2008-07-

094, 2009-Ohio-5519, citing State v. Woodards, 6 Ohio St.2d 14 (1966). The trial court is in

the best position to consider the defendant's conduct both inside and outside the courtroom.

State v. Murphy, 12th Dist. Butler No. CA2006-06-143, 2007-Ohio-4535. Therefore, the

decision to impose shackles is left to the sound discretion of the trial court. Woodards at 23.

However, the court must articulate on the record the reasons for imposing shackles. State v.

Wightman, 12th Dist. Fayette No. CA2006-12-045, 2008-Ohio-95.

       {¶ 30} Immediately before the trial began, the court held a hearing to determine

courtroom safety protocol for Fields' trial. The trial court considered that Fields was serving a

sentence for felonious assault, and had been convicted of numerous assault-related

offenses. Four such convictions were based upon Fields assaulting guards, and others for

harassing fellow inmates by spitting at them and throwing urine at them. The trial court also

considered that days before the trial started, prison officials had to use force twice in one day

and once the next day against Fields because he would not follow orders. Based upon

Fields' aggressive behavior toward guards and other authority figures, as well as his violent

tendencies toward others, the trial court ordered Fields to be shackled and chained during

the trial in order to lessen the danger of violence in the courtroom.

       {¶ 31} After ordering that Fields be restrained, the trial court stated that a skirt would

be placed around the defense table so that the jury could not see the restraints. The trial

court cautioned Fields to keep his hands under the table so that the shackles could not be

seen. Fields then told the trial court that the skirt would not matter because he intended to

take the stand in his own defense and that the jury would see the shackles and chains. The

trial court told Fields that he would be placed on the stand out of the presence of the jury and

that his restraints would be obscured from the jury's view by a railing that enclosed the
                                               -8-
                                                                       Warren CA2013-11-105

witness stand. Fields then indicated that he planned on using his hands during trial, such as

when writing notes. The trial court again noted that if Fields chose not to raise his hands

above the skirting, that the jury would not see the restraints because of the skirting and the

railing. The trial court asked Fields if he was going to keep his hands down so that the jury

could not see his chains and shackles. At that point, Fields stated, "it doesn't matter, you're

already prejudiced against me and you're not going to give me a fair trial here." When the

trial court assured Fields that he would receive a fair trial and posed the question again as to

whether Fields was going to keep his hands below the skirting, Fields responded, "it doesn't

matter so just make your decision." The trial court then stated that the skirting would not

matter because of Fields' indication that he would not keep his hands covered.

       {¶ 32} After reviewing the transcript, we find that the trial court did not abuse its

discretion in ordering Fields to remain shackled during the trial given the danger of violence.

The trial court properly considered Fields' violent history of assaulting others, and especially

his violent behavior toward corrections officers and other guards. The trial court's decision to

not employ skirting was also precipitated by Fields' own statements that he was not going to

keep his hands hidden during the trial, and that the jury would see his restraints even with the

skirting. The trial court properly considered the circumstances and decided to keep Fields

restrained for the safety of the courtroom and to lessen the danger of violence. We find no

abuse of discretion in the trial court's decision, and overrule Fields' third assignment of error.

       {¶ 33} Assignment of Error No. 4:

       {¶ 34} THE COURT COMMITTED ERROR BY NOT ALLOWING FAVORABLE,

PROBATIVE EVIDENCE INTO THE TRIAL.

       {¶ 35} Fields argues in his fourth assignment of error that the trial court erred by not

permitting him to present evidence taken from Isome's personnel file regarding prior incidents

involving use of force against other inmates.
                                               -9-
                                                                     Warren CA2013-11-105

       {¶ 36} "It is well-established that the admission or exclusion of evidence rests within

the sound discretion of the trial court." State v. Jones, 12th Dist. Butler No. CA2012-04-077,

2013-Ohio-654, ¶ 54. Absent an abuse of discretion, an appellate court will not disturb a trial

court's ruling as to the admissibility of evidence. State v. Isham, 12th Dist. Butler No.

CA2013-07-123, 2014-Ohio-1689.

       {¶ 37} Evid.R. 401 defines relevant evidence as "evidence having any tendency to

make the existence of any fact that is of consequence to the determination of the action more

probable or less probable than it would be without the evidence." According to Evid.R.

403(A), relevant evidence is not admissible "if its probative value is substantially outweighed

by the danger of unfair prejudice, of confusion of the issues, or of misleading the jury."

       {¶ 38} Fields argued at trial that incident reports relating to Isome's use of force

against other inmates were relevant to prove that Isome had a violent history and that Isome,

not Fields, was the initial aggressor. The trial court, however, found the reports as taken

from Isome's personnel file to be inadmissible because such reports were not relevant. We

find no abuse of discretion in the trial court's decision.

       {¶ 39} This court has viewed the portions of Isome's personnel file proffered by Fields,

and we agree with the trial court that the reports were not relevant. The reports detail several

past incidents where Isome used force on inmates, including various methods to subdue

combative inmates. However, in each instance, Isome's actions were deemed "justified,"

"appropriate," and no disciplinary action was ever taken against Isome for his use of force.

While the reports may indicate that Isome was required to use force in execution of his job

responsibilities, such reports do not substantiate Fields' assertion that Isome, himself, had a

violent character or was prone to violence.

       {¶ 40} Also, some of the reports were specific to instances where Isome was only one

of many corrections officers who were involved in using force to subdue an inmate. Other
                                              - 10 -
                                                                     Warren CA2013-11-105

reports included Isome's use of different techniques to subdue the inmate than that used on

Fields on the day in question.      Therefore, these instances presented wholly different

circumstances unrelated to the incident with Fields, and would not have aided the jury's

understanding of what occurred between Fields and Isome.

       {¶ 41} Moreover, Isome's past history of using force against other inmates does not

have a bearing on what Fields believed Isome would do to him on the day of the incident.

Fields argued that he acted in self-defense because Isome was the initial aggressor and he

needed to take action to defend himself against Isome. Fields wanted to introduce the

reports from Isome's personnel record to demonstrate that he had good reason to fear

violence from Isome. However, Fields testified that he had never had any interactions with

Isome before, and Isome testified that he had never had any exchanges with Fields before

the day in question. Fields did not present any evidence that he was aware of Isome's past

use of force, or that such use of force contributed to his decision to attack Isome that day in

the cafeteria. Therefore, Isome's past use of force was irrelevant to Fields' state of mind

when Fields was unaware of such use of force.

       {¶ 42} After reviewing the proffered evidence and how it related to the issues, we find

that the trial court did not abuse its discretion in finding portions of Isome's personnel file

inadmissible. As such, Fields' fourth assignment of error is overruled.

       {¶ 43} Assignment of Error No. 5:

       {¶ 44} THE DEFENDANT-APPELLANTS [SIC] RIGHT TO A FAIR TRIAL WAS

COMPROMISED BY CUMULATIVE ERROR.

       {¶ 45} Fields argues in his fifth assignment of error that he was denied a fair trial by

the cumulative effect of the errors he asserts above.

       {¶ 46} "According to the cumulative error doctrine, 'a conviction will be reversed where

the cumulative effect of errors in a trial deprives a defendant of the constitutional right to a
                                             - 11 -
                                                                     Warren CA2013-11-105

fair trial even though each of the numerous instances of trial court error does not individually

constitute a cause for reversal.'" State v. McClurkin, 12th Dist. Butler No. CA2007-03-071,

2010-Ohio-1938, ¶ 105, quoting State v. Garner, 74 Ohio St.3d 49, 64 (1995). Because we

have found that Fields' first four assignments of error are without merit, and that no error

occurred, Fields was not deprived of a fair trial and the cumulative error doctrine is

inapplicable here. See State v. Morgan, 12th Dist. Butler No. CA2013-08-146, 2014-Ohio-

2472. As such, Fields' fifth assignment of error is likewise without merit, and is overruled.

       {¶ 47} Assignment of Error No. 6:

       {¶ 48} THE TRIAL COURT ERRED IN IMPOSING SEPARATE SENTENCES UPON

THE DEFENDANT-APPELLANT WHEN THE CRIMES WERE COMMITTED WITH THE

SAME ANIMUS.

       {¶ 49} Fields argues in his final assignment of error that the trial court erred in not

merging his convictions for assault on a corrections officer and obstructing official business.

       {¶ 50} R.C. 2941.25 prohibits the imposition of multiple punishments for the same

criminal conduct, and provides that:

              (A) Where the same conduct by defendant can be construed to
              constitute two or more allied offenses of similar import, the
              indictment or information may contain counts for all such
              offenses, but the defendant may be convicted of only one.

              (B) Where the defendant's conduct constitutes two or more
              offenses of dissimilar import, or where his conduct results in two
              or more offenses of the same or similar kind committed
              separately or with a separate animus as to each, the indictment
              or information may contain counts for all such offenses, and the
              defendant may be convicted of all of them.

       {¶ 51} The Ohio Supreme Court has set forth a test to determine whether offenses are

allied offenses of similar import pursuant to R.C. 2941.25. State v. Johnson, 128 Ohio St.3d

153, 2010-Ohio-6314. Pursuant to the Johnson test, courts must first determine "whether it

is possible to commit one offense and commit the other with the same conduct." Id. at ¶ 48.
                                             - 12 -
                                                                        Warren CA2013-11-105

(Emphasis sic.) It is not necessary that the commission of one offense will always result in

the commission of the other, only that it is possible for both offenses to be committed by the

same conduct. Id.

       {¶ 52} If it is possible to commit both offenses with the same conduct, courts must

next determine whether the offenses were in fact committed by the same conduct, or a single

act performed with a single state of mind. Id. at ¶ 49. If the answer to both prongs of the test

is yes, then the offenses are allied offenses of similar import and must be merged. Id. at ¶

50. Conversely, if the offenses are committed separately or with a separate animus, the

offenses will not merge. Id. at ¶ 51.

       {¶ 53} An appellate court applies a de novo standard of review in reviewing a trial

court's R.C. 2941.25 merger determination. State v. Williams, 134 Ohio St.3d 482, 2012-

Ohio-5699, ¶ 28. "The defendant bears the burden of establishing his entitlement to the

protection provided by R.C. 2941.25 against multiple punishments for a single criminal act."

State v. Lewis, 12th Dist. Clinton No. CA2008-10-045, 2012-Ohio-885, ¶ 14.

       {¶ 54} Stated once more, Fields was convicted of assault in violation of R.C.

2903.13(A), which states, "no person shall knowingly cause or attempt to cause physical

harm to another or to another's unborn." Fields was also convicted of obstructing official

business in violation of R.C. 2921.31(A), which provides, that "no person, without privilege to

do so and with purpose to prevent, obstruct, or delay the performance by a public official of

any authorized act within the public official's official capacity, shall do any act that hampers or

impedes a public official in the performance of the public official's lawful duties."

       {¶ 55} While Fields disputes that he committed the crimes, he nonetheless asserts

that even if he had, he would have done so with the same animus so that the convictions

must be merged. We disagree.

       {¶ 56} While it is possible that an inmate can commit obstructing official business and
                                               - 13 -
                                                                     Warren CA2013-11-105

assault with the same conduct, we find that Fields did not in this case. The record

demonstrates that after Fields assaulted Isome by punching him on the face and engaging in

a struggle that resulted in multiple physical injuries to Isome, Fields was ordered to stop his

actions and submit to the control of the other corrections officers. Despite the clear orders

from the other corrections officers, including Echcaroff, Fields continued to resist, an act

separate from his assault on Isome.        As stated during Echcaroff's testimony, it took

approximately seven different corrections officers to finally subdue Fields after he had

attacked Isome. Once the other corrections officers came into the cafeteria and tried to

subdue Fields, he took his attention from assaulting Isome and directed it to resisting the

other officers. Thus, Fields' act of disobeying the orders of the corrections officers by

resisting them and not doing what they ordered him to do was separate conduct committed

with a separate animus.

       {¶ 57} Despite Fields' arguments that the obstruction was "simply a continuation" of

the assault so that both crimes were committed within a single course of conduct, the record

demonstrates otherwise. Fields had one animus and one victim when he committed assault

against Isome by punching Isome in the face and causing him other injuries during the

struggle. Fields had a separate animus and a separate "victim" when he blatantly, and

without privilege to do so, resisted the corrections officers' attempts to restore peace in the

cafeteria. Fields impeded the corrections officers in completing their official duties to subdue

violent inmates by struggling with them and refusing to submit after he had already

completed his assault against Isome. Thus, the two offenses were not committed with a

single act and a single state of mind. See State v. Standifer, 12th Dist. Warren No. CA2011-

07-071, 2012-Ohio-3132 (affirming appellant's convictions for obstructing official business

and assault where such convictions did not merge because they were committed with

separate conduct

                                             - 14 -
                                                                     Warren CA2013-11-105

       {¶ 58} Having found that Fields did not commit the crimes with a single animus, the

trial court did not err by refusing to merge the convictions. As such, Fields' final assignment

of error is overruled.

       {¶ 59} Judgment affirmed.


       RINGLAND, P.J., and S. POWELL, J., concur.




                                             - 15 -